Citation Nr: 0022158	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  97-25 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the character of the appellant's discharge from 
service constitutes a bar to compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1994 to 
December 1995.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1997 administrative decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  This case was remanded by the Board in 
October 1998 and May 1999 for further development; it was 
returned to the Board in July 2000.


REMAND

Briefly, the Board's May 1999 remand requested that, 
following certain development actions by the RO, the 
appellant be scheduled for a hearing before a traveling 
member of the Board at the RO.  The record reflects that 
while the requested development actions were completed, the 
RO did not thereafter schedule the veteran for a travel Board 
hearing.

Accordingly, this case is REMANDED to the RO for the 
following action:

The appellant should be scheduled 
for a Board hearing at the RO.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  No action 
is required of the appellant until he is otherwise notified 
by the RO.
  


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


